Name: Commission Regulation (EEC) No 2754/93 of 6 October 1993 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Spain from 7 October 1993
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 249/12 Official Journal of the European Communities 7. 10 . 93 COMMISSION REGULATION (EEC) No 2754/93 of 6 October 1993 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Spain from 7 October 1993 Whereas the licence applications lodged between 4 and 6 October 1993 are for a quantity in excess of that set for the months of September and October 1993 for Spain for live animals ; whereas as an interim protective measure no further certificates should be issued for the time being, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 85 (1 ) and 252 (1 ) thereof, Whereas Commission Regulation (EEC) No 111 2/93 of 6 May 1993 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as constituted at 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 3810/91 and (EEC) No 3829/92 ('), as amended by Regulation (EEC) No 2628/93 (2), set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued in September and October 1993 ; Whereas Article 85 ( 1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; Article 1 For live animals of the bovine species, other than purebred breeding animals and animals for bullfights the issuing of STM licences in response to applications submitted from 7 October 1993 onwards is suspended for the time being. Article 2 This Regulation shall enter into force on 7 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1993 . For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 113, 7. 5. 1993, p. 10 . 0 OJ No L 240, 25. 9 . 1993, p. 22 .